Citation Nr: 1631387	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral foot disability other than pes planus.

3.  Entitlement to service connection for bilateral knee disability. 
 
4.  Entitlement to service connection for bilateral hip disability.

5.  Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION


The Veteran served on active duty for training from February 1961 to August 1961 and on active duty from October 1961 to August 1962.   

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The issues of entitlement to service connection for bilateral foot disability other than pes planus and a right ankle disability are addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  Bilateral pes planus was found on each of the Veteran's service entrance examinations; the pes planus did not permanently increase in severity during either period of service.   

2.  No knee disability was present until many years after active service, and no current knee disability is related to service. 

3.  No hip disability has been present during the period of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2015).  

2.  The criteria for service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2015).  

3.  The criteria for service connection for bilateral hip disability have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims decided herein; the Board is also unaware of any such evidence.  Regarding the pes planus and knee disability claims, the Veteran was afforded an appropriate VA examination, and probative determinations as to whether the Veteran's pes planus was aggravated during service and whether the Veteran has a knee disability related to service have been obtained.  The record does not include a VA medical opinion addressing the claim for service connection for bilateral hip disability.  However, the Board finds a remand for an opinion is not required.  The record does not contain any competent and probative evidence of the presence of a disability of either hip during the period of the claim or during service, probative evidence of a chronic hip disability at any time, or medical evidence of a link between the reported symptoms and a service-connected disability.  Therefore, VA is not obliged to obtain an opinion in response to the claim.  Additionally, there is no evidence, to include allegation, of a link between the reported hip symptoms and a pending claim for service connection.  Thus, the Board finds the matter is not inexplicably intertwined with the claims remanded herein. 

Accordingly, the Board will address the merits of the appellant's service connection claims.

II.  General Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty for training or active military, naval, or air service.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to or the result of or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015).


III.  Bilateral Pes Planus Disability

A.  Factual Background

A February 1961 examination record, which coincides with entry into active service, reveals a finding of second degree, asymptomatic, pes planus, and a history of foot trouble.  The medical records from this period of service do not reveal any complaint or finding relating to the pes planus.  The report of the July 1961 separation examination reveals a finding of second degree pes planus, asymptomatic, and a negative history as to foot trouble.  The Veteran was discharged from active duty for training in August 1961.  

In October 1961, the Veteran again entered active service.  The October 1961 examination record reveals a finding of, "pes planus both longitudinal and transverse arch are weak, more left than right," and a history of "flat feet, which get tired after walking."  An April 1962 treatment record reveals the Veteran's history of sore feet by mid-morning.  The record notes that the Veteran had flat feet.  He was prescribed exercises and referred to the orthopedic clinic.  The May 1962 orthopedic clinic record reveals an assessment of bilateral plantar fascia strain, for which the Veteran was prescribed exercise and Thomas heels.  The June 1962 separation examination revealed normal clinical findings for the feet.  The Veteran denied a history of foot trouble at that time.  

September 2008 VA treatment records reveal the Veteran's history of bilateral foot pain.  He reported a history of foot problems during service and chronic pain since service.  Examination revealed pes planus.  

An April 2009 VA examination record reveals the Veteran's history of chronic foot pain.  After examination, the Veteran was diagnosed with generalized bony demineralization, bilateral degenerative changes of the feet, pes planus, and calcaneal spurs.  The VA examiner determined that the pes planus was aggravated by active service.  The record indicates that the examiner was informed that the October 1961 examination was a separation examination rather than an entrance examination, however.  Based on the apparent misunderstanding of the Veteran's service periods, the Board finds the opinion is not probative.  The examiner noted that degenerative joint disease and calcaneal spurs were not noted during service. 

A June 2009 VA podiatry record reveals the Veteran's history of foot pain.  The treating podiatrist reported that the Veteran had been advised to wear proper shoegear with arch supports all the time.  The podiatrist noted that the Veteran walked with a normal gait.  The Veteran was advised to see primary care for a workup for another foot problem.  A subsequent June 2009 primary care record reveals the Veteran's history of bilateral foot pain located in the area of the forefoot and heel.  He reported a having problems with his feet his "whole life."  After examination, diagnoses included degenerative joint disease of the feet.  A July 2009 physical medicine rehab treatment record reveals the Veteran's history of ankle and foot pain.  The Veteran reported that the ankle and foot pain started in 1963 during service.  The examiner reported that the bilateral foot pain, "seem[ed] to be multifactorial probably secondary to pes planus deformity producing a tarsal tunnel syndrome, Achilles tendinitis, and plantar fasciitis."  

A June 2015 private medical statement reveals the Veteran's history of injuries of both feet during service and a history of right ankle fracture.  Examination revealed limitation of motion of the feet and ankles and pes valgo planus of the feet.  The physician indicated that there was, "no way of determining if [the Veteran's] present condition is a result of military service."  
A December 2015 VA examination record reveals diagnoses of flat foot and plantar fasciitis.  The examiner noted that the Veteran was noted to have flat feet at entry to service, that he was treated for plantar fasciitis during service, and that he has worn over-the-counter orthotic inserts since service.  The examiner determined the pes planus was not aggravated beyond natural progression during service.  The examiner explained that the findings on October 1961 examination record were a natural progression of the foot condition and that the February 1962 medical examination record reports second degree asymptomatic pes planus.  The examiner also determined that the plantar fasciitis was at least as likely as not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that a plantar fascia strain was treated during service, that pes planus is a risk factor for plantar fascia strain, and that the Veteran "still" had plantar fascia strain. 

B. Analysis

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The evidence of record indicates that the Veteran was found to have pes planus on the entrance examinations for both periods of service.  Consequently, the presumption of soundness does not apply to his feet.

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different from the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

After review of the evidence, the Board finds service connection is not warranted for bilateral pes planus.  Although the service treatment records report the Veteran's complaints of foot pain in April 1962 and the Veteran has competently reported foot pain during service, the existence of symptoms is not per se evidence of an increase in the flat foot disability, and the service and post-service medical records do not include any probative findings of an aggravation of the flat feet due to service.  In this regard, the Board reiterates that it has found the 2009 VA examiner's finding of aggravation is not probative because the examiner relied on a factually inaccurate premise as to the Veteran's service dates.  The service examination records reveal findings of second degree pes planus both at entrance and separation from the initial period of service and a finding of normal feet at separation from the second period of service.  There is no medical evidence of an increase in the flat feet during service, and the 2015 VA examiner indicated that the findings noted at entry in October 1961 were a normal progression from the findings reported at the initial entrance in February 1961.  The 2015 VA examiner further reported that there was no aggravation of the pes planus during active service.  In the absence of clinical findings of a worsening of the pes planus during service and the 2015 VA examiner's opinion, the Board finds the evidence does not show that the pes planus in either foot underwent a permanent increase in severity during or as a result of service.  

The Board acknowledges the Veteran's contention that his current flat feet are related to service and were worsened in service.  He has not provided any evidence in support of that contention, however, to include a symptomatic history explaining specifically how his flat feet permanently worsened during and after service (e.g. histories of bunions, increased pronation, total elimination of the arch), and, as a layperson, he is not otherwise competent to suggest a link between service and his flat feet.  See 38 C.F.R. § 3.159(a)(2).  In short, the preponderance of the evidence of record is against a finding that the Veteran's pes planus, which was noted at entrance into both periods of service, underwent any permanent increase in severity during either period of service.  Hence, the analysis stops.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 

IV.  Bilateral Knee Disability

Service treatment records reveal no notations indicative of a knee problem, and the examination records reveal normal clinical findings for the lower extremities and negative histories of "trick' or locked knee." 

An April 2009 VA examination record reveals the Veteran's history of bilateral knee pain of unknown duration.  He reported breaking the right leg at age 12.  Radiographic imaging revealed mild degenerative changes of the ankles, minimal degenerative changes of the knees, and deformity of the right tibia and fibula from what appeared to be old healed fracture.  The examiner found it was less likely than not that the bilateral knee disorder was due to the bilateral foot condition in service.  The examiner explained that the degenerative joint disease was a result of daily wear and tear of the knee joint over the years and that the old healed fracture occurred when the Veteran was 12 years old. 

A July 2009 physical medicine rehab treatment record reveals the Veteran's history of knee pain.  The examiner reported that the knee pain was likely secondary to bilateral patellar tendinitis and a left patellofemoral syndrome.  

The Board finds service connection is not warranted for a knee disability.  Initially, the Board finds the preponderance of the evidence shows that a knee disability was not present during service.  The service treatment records contain no finding of a knee disability, the Veteran has not reported a history of knee symptoms during active service, and the initial history and diagnosis dates to 2009, many years after service.  

Furthermore, the Board finds no current knee disability is related to service.  A VA examiner provided the opinion that the bilateral knee arthritis is not related to service but is due to "daily wear and tear."  There is no contrary medical opinion or medical evidence that a knee disability is related to service.  The Veteran contends that his knee disabilities are secondary to his pes planus, including associated altered gait.  With the exception of one finding of slightly antalgic in June 2009, gait has been consistently found to be normal, however, and there is no evidence that the knee disability is related to a service-connected disability.  In this regard, the Board notes that service connection has been denied for pes planus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 

V.  Bilateral Hip Disability

Service connection is not warranted for disability of either hip.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a diagnosed hip disability at any point.  The medical record does not reveal any medical finding or diagnosis indicative of such a disorder.  The Board acknowledges that the record includes the Veteran's history of hip pain, particularly while walking, which he attributes to altered gait from pes planus.  Gait is predominantly normal, however, and there is no medical indication of a chronic hip abnormality.  

Although the Veteran is competent to report hip pain, service connection will not be granted for pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not document the existence of an underlying disease or injury.  Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



ORDER

Service connection for bilateral pes planus is denied.

Service connection for bilateral knee disability is denied.

Service connection for bilateral hip disability is denied.


REMAND

In a September 2015 remand, the Board requested opinions addressing whether a foot disorder other than pes planus was related to service.  Although the record includes an opinion about plantar fasciitis, the record does not include an opinion regarding the diagnosed arthritis and calcaneal spurs.  These must be obtained.  Additionally, the Board finds another opinion is needed to clarify whether the plantar fascia strain is related to service.  Although such an opinion was provided, the Board finds it is unclear whether the examiner had determined that chronic plantar fascia strain began in service or whether there was recurrent plantar fascia strain secondary to the nonservice connected pes planus.

The Board further finds a VA examination with opinion is needed to determine whether an ankle disability is related to service based on the Veteran's history of ankle pain since service.   

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the claimed disabilities.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all foot disorders other than pes planus present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.
 
With respect to each foot disorder other than pes planus present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise related to service.  The examiner is requested to specifically address the previous diagnoses of calcaneal spur (diagnosed by the 2009 VA examiner), and degenerative joint disease and plantar fascia strain (diagnosed by the 2015 VA examiner). 

The rationale for the opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 
 
3.  	The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all ankle disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.
 
With respect to each ankle disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise related to service.  The examiner is requested to specifically address the previous diagnoses of degenerative joint disease.  

The rationale for the opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


